     Case 3:17-cv-00548-MMD-CLB Document 55 Filed 01/15/21 Page 1 of 1



1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6     TITO BARRON-AGUILAR,                            Case No. 3:17-cv-00548-MMD-CLB

7                                 Petitioner,                        ORDER
             v.
8
      HAROLD WICKHAM, et al.,
9
                               Respondents.
10

11          Good cause appearing, it is hereby ordered that Respondents’ unopposed second

12   motion for enlargement of time (ECF No. 54) is granted. Respondents have until February

13                                                                          43).
     19, 2021, to file a reply in support of the motion to dismiss (ECF No. 47).

14          DATED THIS 15th Day of January 2021.

15

16

17                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
